GRANGER, Judge
(concurring):
The facts in this case are distinguishable from those set forth in the dissenting opinion in United States v. Barnes, 6 M.J. 50, 51 (C.M.A.1978). In that case, as in this one, the record was returned for new staff judge advocate review and convening authority action. Trial defense counsel had been routinely reassigned, and a new defense counsel was appointed who reviewed the staff judge advocate review and responded on behalf of the accused. The accused was an unauthorized absentee at the time his new counsel was appointed. The Court of Military Appeals held that the mandate of United States v. Goode, 1 M.J. 3 (C.M.A.1975) had not been followed, finding that *928the original counsel was not “actually unavailable” and that the substitute counsel “effectively interfered with the established attorney-client relationship between the appellant and his trial defense counsel without ‘good cause.’ ”
In the case at bar, there was no attorney-client relationship to interfere with, that relationship having been properly severed by the convening authority upon application of the original trial defense counsel. Had appellant been present, he could have contested his defense counsel’s relief. By his unauthorized absence, he waived any objection in this regard. Having been relieved, that counsel was “unavailable” to represent appellant in further proceedings.
Another point raised by appellate defense counsel is that no attorney-client relationship exists between appellant and the substituted trial defense counsel, for which reason the latter cannot be heard to represent the former. The Higher Court has used this same rationale to reverse lower court decisions. See e. g., United States v. Kindlon, 6 M.J. 52 (C.M.A.1978); United States v. Brown, 5 M.J. 454 (C.M.A.1978); United States v. Iverson, 5 M.J. 440 (C.M.A.1978). That rule can hardly apply to the situation where the client has relinquished his voice in the matter by becoming an unauthorized absentee. If the rule were universally applied, and no attorney could represent a client with whom he had not formed an attorney-client relationship through agreement with the client, then idiots, minors and insane persons could never be represented. Indeed, we would be forced to strike appellate defense counsel’s pleadings in this case, because he would be nothing more than an interloper, inasmuch as appellant has never requested any appellate representation, let alone made a request for, or formed an attorney-client relationship with, the appointed appellate defense counsel. If personal contact were an absolute requisite to legal representation, an accused could effectively bring court-martial proceedings to a standstill by absenting himself — the tail wagging the dog, in more than one sense.
I conclude that appellant has waived the right to object to the relief of his original trial defense counsel or the appointment of his substitute trial defense counsel.